﻿Mr.
President, to you and your friendly country, I am pleased
to extend my warmest congratulations on your election to
the presidency of this session of the General Assembly.
Your expertise on United Nations and world issues will
undoubtedly assist you in wisely discharging the work of
the General Assembly.
At the same time, I wish to express our appreciation
to your predecessor for the efforts he exerted in connection
with the discussions relating to United Nations reform.
The world is currently passing through highly
interwoven and complicated circumstances, where progress
and its horizons mingle with backwardness and its dangers
while humanity takes pride in such achievements as
economic progress and the development of technology and
informatics, it is still suffering from the practices of
terrorism, drug trafficking, organized crime, the spread of
corruption, the overflow of refugees, the challenges posed
by war criminals, crimes of genocide and mass murder, and
the negative effects of racism and religious discrimination.
All this gives rise to a situation which requires the
international community to cooperate and become
interdependent in its endeavours in a manner that helps it
live in security and to progress confidently. This cannot
take place unless the United Nations become the focal point
and the centre of its concerted actions.
This prompts us to accord priority in Egypt's statement
to this session to the issue of United Nations reform. The
outcome of this session, and probably subsequent sessions
will constitute a true litmus test of the credibility of
determination and the objectivity of resolve regarding the
present and the future of the United Nations.
Evolution of the United Nations relies on a number of
facts and requisites. The principles of democratization and
multilateralism are widespread, market economy
mechanisms are growing, and scientific progress and
information technology are accelerating. This necessitates
reaching agreement on and drafting new rules for
international conduct.
It has been shown that the end of the cold war in no
way sufficiently guarantees the non-eruption of conflicts,
tragedies and wars. By the same token, the risks
emanating from the outbreak of rampant international
confrontations have not disappeared. The root causes of
national and international disputes still persist. On the
other hand, weapons of mass destruction are readily
available and are even on the rise. In addition to the
absence of any substantial progress in the field of nuclear
disarmament, there exist clandestine military nuclear
programmes not subject to any international supervision
in strategically sensitive areas such as the Middle East
region.
While globalization is a rapidly growing
phenomenon, and given its impact on the security and
prosperity of various societies, national legislation and
regulations are finding it difficult to cope with this
phenomenon and to regulate international relations
accordingly. Most of the developing countries do not
possess the same capacity as the developed ones to
speedily effect the necessary psychological, cultural and
legislative adjustments. Therefore, the United Nations
represents the proper mechanism for the formulation of an
international consensus on the rules governing all these
developments, and the provision of necessary assistance
to the developing countries to meet and regulate their
requirements.
While we agree on the need to change the United
Nations and increase its effectiveness, we might not be as
agreed on the means to achieve that objective. In this
context, I wish to state Egypt's view of the main
principles and points on which the United Nations reform
process should be based, in addition to a preliminary
comment on some of the Secretary-General's recent
proposals in this respect.
It is important that the United Nations reform take
place in conformity with the purposes and principles
enshrined in the Charter and the mandates accorded to
each of the United Nations principal organs. The General
Assembly, representing the general membership of the
United Nations, has to adopt clear decisions which reflect
the general consensus with regard to the proposals
13


contained in the Secretary-General's report. Such consensus
should be built through serious intergovernmental dialogue
characterized by maximum transparency and sense of
responsibility.
We concur with the Secretary-General's position that
reforming the United Nations administrative machinery is
not a substitute for the political will of the Member States
to enhance the role of the Organization. Thus, the first step
towards reform is the formation of a clear collective will to
strengthen the United Nations system through a
comprehensive approach in the interest of all.
While we would generally welcome merging
departments with similar activities as well as slashing a
number of posts if the General Assembly so decides, we
wish to stress that rationalizing expenditures must not be
done at the expense of efficient performance.
Administrative reform should not diminish the
Organization's capacity to fully implement the programmes
adopted by the Member States. Nor should it adversely
affect the equitable geographic distribution in the
composition of the Secretariat.
We are also in agreement with the Secretary-General's
diagnosis of the real threat facing the United Nations,
namely the non-payment by some major Powers of their
assessed contributions, be they to the regular budget or to
the budget of peacekeeping operations. Since these arrears
are part of the Member States' obligations under the
Charter, their payment should be made in full, immediately
and without conditions. Any attempt to make payment
conditional will only complicate the entire reform process.
The sharp and steady decline in the resources allocated
to development, coupled with the absence of enthusiasm on
the part of some for the fulfilment of their obligations, have
negatively affected the implementation of many
programmes adopted by Member States. This impels us to
review the funding modalities of the United Nations
operational activities for development so as to ensure their
effective performance.
We concur with the Secretary-General on the
importance of achieving the system-wide integration of
United Nations programmes that deal with development.
We still look forward to hearing concrete ideas on how to
achieve more comprehensive coordination throughout the
United Nations system as well as on how to decentralize
the working methods of the regional economic
commissions. These commissions play a cardinal role in
implementing the Organization's priorities, such as
poverty eradication.
Lastly, some of the other measures proposed by the
Secretary-General, particularly those relating to how to
address the financial crisis, should be studied further with
a view to reaching arrangements which would enjoy
general consensus and help overcome this crisis.
Therefore, we invite the General Assembly to study
the important proposals made by the Secretary-General.
The Assembly should then come up with
recommendations that clarify the Member States'
aspirations and the modalities of implementing their
specified priorities in the medium-term plan, together with
means of promoting the vital role of the Organization in
the coming decades.
In the course of reforming the United Nations, the
Secretary-General touched upon the elaboration of a new
concept and structure of the Trusteeship Council. This is
a matter that requires extensive discussion and study to
clarify the impact and dimensions of the proposed
concept, as it is totally different from the current mandate
of the Council. Besides, it is imperative to discuss the
significance of, and the need to put under collective
trusteeship, topics set forth by the world community in
well-established international agreements that express the
will of the international community as a whole. Under
those agreements, mechanisms and organs have already
been set up to oversee their implementation.
Also, within the context of changing the role of the
Organization, we note that the Secretary-General's
proposals entrust the United Nations High Commissioner
for Human Rights with many additional responsibilities
and competencies at the expense of the functions
entrusted to the Centre for Human Rights. In our view,
this is not in line with what is important in the
management of the human rights field. Here we recall
some recent sagacious appeals for updating the approach
and legislation of the international community in the field
of human rights in order to better reflect the diverse
contributions of various cultures and civilizations in our
contemporary world to the promotion and enrichment of
these rights and the protection of the freedom of
individuals and societies. Although some political
considerations stood in the way of including the valuable
contributions of some of those cultures and civilizations
in the main human rights instruments — foremost among
which is the Universal Declaration of Human Rights —
these sagacious appeals reflect the desire to enhance the
14


contribution of various world cultures in the protection of
human rights. Such enhanced and diverse contributions, in
the framework of a world consensus, could spare the
international community any accusation of negligence,
double standards or bias towards a single cultural concept.
In the field of disarmament, I should point out that for
50 years, the United Nations has given due regard to
disarmament issues. It has given high priority to matters
relating to weapons of mass destruction in general and
nuclear weapons in particular. A consensus on this high
priority emerged in the first special session of the General
Assembly devoted to disarmament and has been reiterated
ever since. Egypt remains faithful to this high priority.
I now turn to the Security Council. Past Assembly
sessions, especially the fifty-first, witnessed protracted
debates on the reform and restructuring of the Security
Council. Undoubtedly, reaching agreement on this issue is
one of the main pillars on which reform of the United
Nations must be built.
In this regard, Egypt reiterates its emphasis on and
commitment to the key principles adopted at the ministerial
meeting of the Non-Aligned Movement in New Delhi, as
well as the elements adopted by the Organization of African
Unity (OAU) Summit in Harare in connection with the
Council's enlargement and the need for full conformity with
the relevant provisions of the Charter.
Therefore, first, there should be no partial or selective
expansion or enlargement of the membership of the
Security Council. Secondly, efforts at restructuring the
Council should not be subject to any imposed time-frame.
While recognizing the importance of treating this issue as
a matter of urgent attention, no effort should be made to
decide this issue before general agreement is reached.
Thirdly, efforts should be made to rationalize the exercise
of the veto. Fourthly, the improvement of the working
methods of the Council should be given equal importance.
Fifthly, any resolution with possible Charter-amendment
implications as to the size, the composition or the allocation
of the Council seats must be adopted in strict conformity
with the provisions of Article 108 of the Charter. Sixthly,
it is important to study the principle of rotation and to agree
upon the eligibility criteria for it in connection with the
proposed expansion in the permanent-membership category.
Such an agreement could help avoid the divisions and feuds
that have begun to surface. Lastly, if there is no agreement
on the expansion of permanent membership, expansion
should be limited to the non-permanent category.
As to eligibility of States for permanent membership
in the Security Council, and with a view to our
commitment to what will be agreed upon within the OAU
in connection with a system of rotation, we propose that
the criteria for eligibility should include the degree of
present and future economic development, historical
weight, geographic location and size of population. They
should also give due regard to the role played by a
country in the maintenance of global and regional peace
and security, including its ability to contribute to
peacekeeping operations. Further, similar regard should be
given to such a country's endeavours to preserve the
interests of the region to which it belongs.
Egypt's regional and international contributions
within the framework of Africa, the Arab and Islamic
worlds and the Middle East region, as well as among the
developing countries and emerging economies,
undoubtedly qualify it to shoulder the responsibilities of
permanent membership in a new, expanded Security
Council providing balanced and equitable representation.
However, Egypt will remain committed to the African
consensus in this regard. I listened carefully to the
statement made by the Foreign Minister of Singapore, and
I suggest that the points he raised should be studied and
given due attention by the General Assembly and the
committees working in the field of the reform and
expansion of the Security Council.
The non-aligned countries called for a
reconsideration of the veto power, which contradicts the
principles of democracy that must characterize
contemporary world order and prevail both among and
within States. As a first step towards that goal, we
suggest that the use and scope of the veto power should
be restricted to specific actions such as those which relate
to threats to international peace and security and which
are taken under Chapter VII of the Charter. We can also
agree on excluding specific matters from the use of veto
power, such as provision to the Council of the
information necessary for exercising its competence;
humanitarian issues, including respect for instruments of
international humanitarian law and ceasefire resolutions;
and the selection of the United Nations Secretary-General.
Security Council reform and the improvement of its
working methods require a re-evaluation of the sanctions
regimes imposed by the Council, including their routine
periodic review, their lifting and whether the regime in its
current form achieves the goals for which it was
instituted. If sanctions are intended to influence the
behaviour of certain States so that they abide by
15


international legality, it would be only logical to amend the
way these sanctions are currently implemented in order to
take into account the related humanitarian aspects and the
sufferings inflicted upon the peoples. And after compliance,
these sanctions must be lifted.
In all cases, it is important to consider setting specific
time-frames for sanctions so that they do not end up being,
in effect, a people's punishment. Discussions in this respect
under “An Agenda for Peace” and the initial agreement
reached thereon can be a viable basis for starting serious
deliberations with a view to effecting positive changes in
the current sanctions regime.
I turn now to the situation in the Middle East, where
the peace process faces a serious crisis. The most apparent
manifestation of this crisis is that the concept, principles
and bases of the peace process are being completely
shattered and squandered. The vision spawned in the
peoples' minds of the sort of peace, as agreed upon at the
United Nations and in Madrid, has started to dissipate.
Trust has been replaced by doubt, and hope by frustration
and despair in a tomorrow where justice will materialize
and peace will prevail.
The peace process is based on governing principles,
namely the implementation of Security Council resolutions
242 (1967) and 338 (1973). At the heart of these principles
are the land-for-peace formula and safeguarding the rights
of the parties according to the balance struck by the
Security Council and affirmed at the Madrid Peace
Conference. This certainly applies to the three tracks of
negotiations between Israel on the one hand and Syria,
Lebanon and the Palestinians on the other. The Oslo accord
did not deviate from the same principles, nor did it
challenge their terms of reference or binding nature. On the
contrary, it led to the recognition that the Palestinian people
are a people with legitimate national and political rights.
It also recognized that the only way to establish peace
and security in the region is through peaceful coexistence
between the Palestinian and Israeli peoples, based on
equality, justice, and, of course, Israel's withdrawal from
the occupied Arab territories and the establishment of
normal relations between the States in the Middle East.
These principles and concepts gave rise to a process
of building bases for peace and its possibilities. In spite of
the obstacles and the problems which confronted the
process of negotiations, the credibility of the search for a
peaceful solution of the Arab-Israeli conflict still existed.
This quest for peace had become a strategic choice
characterizing the policies and orientations of the region's
Governments, impelling the peoples of the region to
envision a future Middle East under a just and
comprehensive peace. Various methods and mechanisms
for cooperation which would enable the region to achieve
the requisite levels of development and progress were
discussed. Despite the frequent diversity of views and
their conflicting nature at certain times, that trend
represented a healthy phenomenon: it indicated that the
peoples of the region are already convinced of the peace
concept. The only thing that remained was how to
reinvigorate the method of achieving it.
Alas, confidence was lost, credibility was shaken and
the peace process lost much of its momentum. For this,
and for the present serious situation, the current Israeli
Government' policy is responsible. Settlement activities,
as well as Israel's reneging on agreements and
commitments reached; making a mockery of legal
accords; challenging the two sponsors of the peace
process; pushing for confrontation; and giving rise to an
overall feeling of despair could not but result in
frustration and destruction. This will lead to a catastrophe
whose responsibility, we hasten to underline here and
now, lies squarely with the current Israeli policies.
This serious crisis inflicted on the peace process by
the Israeli policies was recently considered by the Council
of Ministers of Foreign Affairs of the States members of
the League of Arab States. The Council adopted the
following points, which constitute a unified Arab position
on the current situation.
The first point is a rejection of the Israeli
Government policies designed to undermine the peace
process, its denial of the principles and bases of this
process, its evasion of the implementation of the
commitments, undertakings and agreements reached
within the context of the peace process, and its unilateral
measures aimed at imposing a fait accompli in Jerusalem,
the West Bank and the Golan, along with its aggression
against southern Lebanon.
The second point is the upholding of a just and
comprehensive peace as a strategic choice and objective
on the basis of the principles of the peace process, and in
particular of the relevant Security Council resolutions, the
principle of land for peace and the attainment of the
legitimate political rights of the Palestinian people, and a
reaffirmation of complete Arab solidarity with this
position.
16


The third point reiterates that Israel's breach of the
principles and the bases of the peace process, its
backtracking on the commitments, undertakings and
agreements reached thereon and its procrastination in
implementing these commitments have resulted in the
current setback of the peace process. These Israeli policies
have also led to a reconsideration of the steps taken
towards Israel within the framework of the peace process.
Full responsibility for this lies with the Israeli Government
alone.
Fourth, negotiations on the three bilateral tracks should
be resumed. On the Syrian track, negotiations should be
resumed from wherever they ended. The two parties should
commit themselves to what has already been achieved. On
the Lebanese track, negotiations should centre upon the
implementation of Security Council resolution 425 (1978).
And on the Palestinian track, negotiations should be
resumed on the basis of implementing the contractual
agreements reached, including the commitments of the
interim period. Parallel to that, final status negotiations
should start in order to lead to the Palestinian people's
exercise of their right to self-determination and to the
establishment of their independent state.
Fifth, the Council welcomed the American position as
crystallized during the visit paid by the United States
Secretary of State to the region this month. There was
consensus regarding cooperation with United States policy
as expressed by Mrs. Albright in her statement of 6 August
1997 to the National Press Club in Washington. That
policy, which was reiterated during her recent visit to the
Middle East and contacts with the States of the region,
reaffirms the terms of reference of the Madrid Peace
Conference, in particular the principle of land for peace, the
implementation of the relevant Security Council resolutions,
the realization of the legitimate political rights of the
Palestinian people, and the commitment to abstain from
taking unilateral measures that undermine the permanent
status negotiations. We stress the need to build on this
positive position on the part of the United States, and call
on Israel to respond positively to it. In this context, the
steps that the Israeli Government is required to take to
foster the peace process should be within the framework of
key issues, not that of issues of a secondary or formalistic
nature.
Sixth, the European role played in support of the
peace process is welcome and the importance of its
revitalization should be stressed.
Seventh, international legality in the context of the
United Nations Security Council resolutions should be
upheld and implemented.
A stable and just peace must be built on a strong
basis of comprehensive security arrangements that take
due account of the apprehensions, concerns and
viewpoints of all parties. This can materialize only when
Israel accedes to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT), as it is the only State in the
region that has not yet done so. We should proceed
forthwith with the implementation of President Hosni
Mubarak's initiative to free the Middle East from all
weapons of mass destruction and their delivering vehicles.
It is a source of regret for us that so far no practical steps
have been taken to rid our region of the threat of nuclear
weapons. This might lead to the proliferation of such
weapons. Consequently, I call upon the General Assembly
and the NPT depositories to take the necessary steps to
ensure Israel's accession to the NPT and for the prompt
undertaking of serious negotiations to establish a nuclear-
weapon-free zone in the Middle East, in implementation
of the resolution adopted by the Review and Extension
Conference of the Parties to the NPT held in New York
in April 1995. Such a nuclear-weapon-free zone could be
established as a first step towards ridding the Middle East
of all weapons of mass destruction.
Before concluding my remarks regarding the Middle
East, I would like to refer to the serious situation in Iraq.
I would like to highlight the importance of respecting
Iraq's sovereignty and of ending the suffering of its
people. Furthermore, the islands of the United Arab
Emirates should be returned, and the sovereignty of the
United Arab Emirates over these islands should be
respected. The Lockerbie issue should be brought to an
end in conformity with international legality. The
territorial integrity of the Sudan should be preserved and
respected. A settlement of the problems of Somalia
should be reached. A healthy climate for relations should
be created in the Middle East between States of the
region and neighbouring countries, based upon mutual and
balanced commitments along with a common interest in
maintaining positive relations for the benefit of everyone.
Turning to Africa, I wish to refer to the ministerial
meeting convened by the Security Council last week to
consider the sources and causes of African conflicts and
how to contain and resolve them. As I said in my
statement before the Council, Africa has come a long way
on the road of political and economic reform. What is
needed now is to revitalize existing international
17


initiatives in support of development and stability in Africa.
Such international support is also required to solve the
problems of refugees, enhance democratization and
strengthen regional and subregional integration. This
requires the fulfilment of promises by the international
community to establish a true partnership between Africa,
on the one hand, and the United Nations system and the
international donor institutions on the other. This also
requires strengthening existing cooperation between the
United Nations and the Organization of African Unity in
conformity with the provisions of Chapter VIII of the
Charter.
Since the dawn of history, the Mediterranean
dimension has been an important framework for Egypt,
influencing and being influenced by the centres of
civilization and enlightenment in the region. Inasmuch as
Europe — Eastern and Western — has been the main
partner with Egypt in trade transactions, tourist flows and
cultural interactions, so has Egypt been and will continue
to be a major active party in ensuring stability and
regulating a veritable interaction between the European
dimension of Mediterranean security and the Mediterranean
dimension of European security, in the full meaning of the
comprehensive concept of contemporary security.
In this context, President Hosni Mubarak in November
1991 presented to the European Parliament his well-known
initiative of establishing a framework for consultation and
cooperation among the Mediterranean countries. By mid-
1994, this idea was crystallized when the Ministers for
Foreign Affairs of 11 Mediterranean countries held in
Alexandria their constituent session for the Mediterranean
Forum, which convened its fourth session last July in
Algiers, where the ministers unanimously agreed that the
Forum was a unique gathering for frank dialogue and a
mechanism for the formulation and testing of ideas and
coordination of positions.
Through its chairmanship of the cultural working
group of the Mediterranean Forum, Egypt looks forward to
contributing to strengthening cultural cooperation among the
member countries and stressing the common cultural
features of the Mediterranean personality, based upon the
integration and interaction of civilizations, rather than
conflict and confrontation between them.
A similar exercise is currently under way with regard
to Euro-Mediterranean interaction, in the framework of the
Barcelona process. The second ministerial conference,
convened in Malta last April, provided a good opportunity
for frankness and an exchange of views to activate and
correct the path of this historic process that brings
together countries of the European Union and those of the
south and the east of the Mediterranean. In so doing, this
process will truly lead to the creation of a balanced
partnership among all parties, as well as the establishment
of a common zone of peace and prosperity in the
Mediterranean basin.
In this context, Egypt follows with keen interest
current developments in the Balkans, a region closely
linked to the Mediterranean region, especially with regard
to developments relating to the situation in Bosnia. Egypt
believes that the only way out of tension in that region is
that of international legality, the full and speedy
implementation of the Dayton Agreements and the trying
of war criminals, which represents an essential step
towards establishing justice and stability in this region.
Egypt reaffirms its partnership with the international
community, the United Nations system and the donor
institutions in the development and reconstruction of
Bosnia in order to help heal the wounds of years of war
and destruction.
I should not fail to address the concerns of Egypt
and other developing countries regarding a number of
challenges accompanying the process of trade and
investment liberalization. These challenges are manifested
in the continued pursuit by some of unilateral and
arbitrary policies instead of abidance by the rules and
regulations of the international trading system that we all
worked so hard to adopt within the framework of the
World Trade Organization.
This is in addition to the growing trend we witness
today on the part of some of our trading partners who
resort to covert protectionist practices, which hide behind
noble considerations such as environmental protection,
respect for labour norms and human rights, in order to
serve some narrow self-interests, to justify the restriction
of access to markets and to impose trade sanctions.
On another plane, we should be well aware that the
liberalization of investment is not a panacea for every
malaise besetting our economies. Despite our interest in
attracting investments, and despite our efforts to create a
climate conducive to the flow of investments, the fact still
remains that investment agreements should strike a fair
balance between protecting the rights of the investor, on
the one hand and ensuring the rights and interests of the
receiving States, on the other.
18


A year ago, from this rostrum, I called for concerted
efforts against attempts to marginalize the role of the
United Nations.
If we are still awaiting the development of rules of
international conduct under a new world order that is still
evolving, we then urgently need to ensure the survival of a
strong and effective United Nations that can lead the way
for us in this nascent world order.